Citation Nr: 0323450	
Decision Date: 09/10/03    Archive Date: 09/23/03	

DOCKET NO.  98-13 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound to the right shoulder, with 
injury to Muscle Groups I and II, and degenerative changes. 

3.  Entitlement to the restoration of a separate 10 percent 
evaluation for osteoarthritic changes of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen S. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and 
from a March 2003 decision by the VARO in Cleveland, Ohio.  

This case was previously before the Board in September 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder will be the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  With the resolution of all reasonable doubt in the 
veteran's favor, the service-connected residuals of a gunshot 
wound to the right (major) shoulder are productive of a 
severe injury to Muscle Groups I and/or II, with degenerative 
changes productive of pain, but no evidence of ankylosis.  

2.  The rating decision of October 1981, which granted a 
separate 10 percent evaluation for osteoarthritic 
degenerative pain of the right shoulder, was clearly and 
unmistakably erroneous, in that the assignment of such a 
separate evaluation constituted pyramiding.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation, but 
no more, for the residuals of a gunshot wound to the right 
shoulder, with injury to Muscle Groups I and II, and 
degenerative changes, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.3, 4.40, 4.55, 4.56, 4.59, 
4.71a, and Part 4, Codes 5301, 5302 (2002).  

2.  The restoration of a separate 10 percent evaluation for 
osteoarthritic changes of the right shoulder is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
3.105, 4.14 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of  February 2003, and in a Supplemental 
Statement of the Case dated in March 2003 (referenced 
therein), the veteran was informed of the VA's obligations 
under the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence would be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to notify or assist the veteran 
exists in this case. 

Factual Background

A review of service medical records discloses that, in 
September 1950, while in service, the veteran sustained a 
through and through gunshot wound to the right shoulder, with 
a compound, comminuted fracture of the coracoid process of 
the right scapula.  The point of entry was described as 
approximately 3 cm. below the acromion process, with the 
point of exit immediately and directly posterior.  He was 
treated and given a 30-day convalescent leave.  Thereafter, 
he returned and received physical therapy until he was 
returned to duty in mid-December 1950.

The veteran underwent a VA medical examination in August 
1952.  A faint, flat, circular 1/2 inch scar was noted on the 
anterior surface of the right shoulder just medial to the 
humeral head.  A second, similar was noted on the posterior 
aspect of the right shoulder at the upper end of the scapula.  
There was no atrophy or numbness of the shoulder muscles, and 
no reflex change.  There was no swelling and no circulatory 
change.  X-ray studies revealed some irregularity of the 
superior aspect of the right scapula.  The examiner opined 
that there was no evidence of disability in the right 
shoulder.  

In a rating decision of September 1952, the RO granted 
service connection (and a 30 percent evaluation) for the 
residuals of a gunshot wound to the right (major) shoulder, 
with injury to Muscle Groups I and II.  Noted at the time was 
that, while the veteran had sustained a through and through 
wound, with a compound comminuted fracture, residual muscle 
damage was moderate in severity, with the result that the 
veteran's residual disability was to be rated as moderately 
severe.  

A VA record of hospitalization covering the period from 
August to October 1981 reveals that the veteran was 
hospitalized for treatment of an unrelated nature.  Noted was 
a complaint of pain in the veteran's right shoulder, which 
had been present for a number of years, most notably on 
exertion, and accompanied by some limitation of motion.  On 
physical examination, there was sensory change in the 
veteran's right arm, with accompanying pain and numbness 
radiating from the shoulder which the veteran claimed was the 
result of his in-service bullet wound.  Radiographic studies 
of the veteran's right shoulder conducted during his 
hospitalization showed generalized demineralization of the 
right shoulder, with marked narrowing of the right 
acromioclavicular joint space, and degenerative changes 
involving the coracoid process of the right shoulder.  The 
pertinent diagnosis was osteoarthritic degenerative pain of 
the right shoulder.  

In a rating decision of October 1981, the RO granted a 
separate 10 percent evaluation for osteoarthritic 
degenerative pain of the right shoulder.  Noted at the time 
was that the veteran had complained of occasional pain in his 
right shoulder, mostly on exertion, accompanied by some 
limitation of motion of the right shoulder joint.  Also noted 
were certain sensory changes of the right arm, with pain and 
numbness radiating from the shoulder.  Subjectively, there 
were complaints of moderate pain with exertion of the right 
shoulder, accompanied by some limitation of motion.  

VA radiographic studies of the veteran's right shoulder 
conducted in November 1997 were consistent with certain 
degenerative changes around the acromioclavicular joint and 
the inferior glenoid.  

In December 1997, the veteran's claim for an increased 
evaluation for his service-connected right shoulder 
disability(s) was received.  

On VA orthopedic examination in January 1998, the veteran 
complained of some stiffness, as well as a limitation of 
movement of his right shoulder, which had of late become much 
worse, and interfered with his daily activities.  He took 
Tylenol for relief of the chronic pain.  A recent film of the 
right shoulder had reportedly shown degenerative changes in 
the right shoulder joint.  The veteran stated that he had 
worked as a bus driver, but found it necessary to retire 
early due to increasing difficulties with his shoulder.  He 
currently experienced difficulty in putting on his clothes, 
and had become almost left-handed out of necessity due to 
problems with his right shoulder.  

On physical examination, supination of the right shoulder was 
to 75 degrees, accompanied by pain.  Pronation was to 60 
degrees, once again accompanied by pain.  The veteran was 
unable to completely abduct his right shoulder.  Abduction 
was to 80 degrees, with pain, and forward elevation was from 
0 to 80 degrees, once again accompanied by pain.  External 
rotation was to 80 degrees, with internal rotation to 
70 degrees.  All movements were accompanied by stiffness and 
pain.  The pertinent diagnosis was post-traumatic 
degenerative joint disease following a bullet wound and 
inflammatory changes.  

On VA muscle examination in January 1998, the veteran stated 
that he had gotten along fairly well with the exception of 
pain and stiffness producing limitation of various movements 
in his right shoulder.  This problem had increased over the 
course of the past several years, and necessitated early 
retirement from his job as a bus driver.  Reportedly, he was 
currently experiencing difficulty in dressing.  While 
normally right-handed, he was currently doing most of his 
lifting and maneuvering with his left arm and shoulder, due 
to problems with his right shoulder.  

On physical examination, the deltoid muscle was examined, and 
seemed to be slightly less than the right (?) deltoid.  A 
description of the veteran's previous activity, when compared 
with his current activity, appeared to indicate that his 
medical disability had definitely increased due to 
development of post-traumatic degenerative joint disease in 
his right shoulder.  In the opinion of the examiner, the 
veteran's disability resulting from his right shoulder wound 
had increased from 30 to 60 percent of normal activity.  

In a rating decision of April 1998, it was determined that 
there had been clear and unmistakable error in the October 
1981 decision assigning a separate 10 percent evaluation for 
osteoarthritis of the right shoulder, in that the rating 
decision in question clearly assigned two separate 
evaluations for a single disability in violation of the rule 
against pyramiding.  Accordingly, a proposal was made to 
reduce the veteran's previous 10 percent evaluation for 
osteoarthritis of the right shoulder.  

During the course of an RO hearing in September 1998, the 
veteran and his wife offered testimony regarding the severity 
of his service-connected right shoulder disability.

In a decision of October 1998, a VA hearing officer 
effectuated the previously proposed reduction in the 
veteran's 10 percent evaluation for osteoarthritis of the 
right shoulder, effectively discontinuing a separate 
10 percent evaluation for that disability, and combining the 
veteran's degenerative changes of the right shoulder with his 
previously service-connected residuals of a gunshot wound, 
with injury to Muscle Groups I and II.  This action 
effectively reduced the evaluation for the service-connected 
right shoulder disability from 40 percent to 30 percent.

On VA orthopedic examination in October 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran related that he had experienced only 
minimal problems with his right shoulder for the 10 years 
immediately following his discharge from service.  However, 
he then began to experience intermittent pain accompanied by 
limitation of motion.  He had been followed at two VA medical 
centers, where he had received treatment.  Currently, he was 
receiving treatment for lymphoma, and stated that the 
medication he was receiving for that condition pretty well 
controlled any pain in his right shoulder.  He complained of 
intermittent pain in his right shoulder, precipitated by 
reaching above shoulder level, and by extremes of motion of 
the right shoulder.  He denied any limitation of motion per 
se.  

On physical examination, the veteran moved about the 
examining room without demonstrable difficulty.  He did have 
some difficulty in pulling on his shirt over his head with 
his right hand.  Examination of the right shoulder showed no 
evidence of deformity, swelling, or tenderness.  Noted at the 
time of examination were well-healed surgical scars both 
anteriorly and posteriorly.  

Range of motion measurements of the veteran's right shoulder 
showed flexion to 180 degrees, with 180 degrees of abduction, 
and 90 degrees of internal and external rotation.  When 
pushed beyond these range of motion figures, the veteran 
complained of pain in the anterior aspect of his right 
shoulder.  However, there was no evidence of any deformity or 
tenderness about the right shoulder.  The pertinent diagnosis 
was healed gunshot wound to the right shoulder.  In the 
opinion of the examiner, there had been no significant change 
in the veteran's right shoulder condition since the time of 
his last evaluation in August 1999.  

Analysis

Regarding the issue of an increased evaluation for the 
residuals of a gunshot wound to the right shoulder, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, and, 
in particular, in the case of gunshot wounds, it is essential 
to consider the history of the disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In that regard, while in service, the veteran sustained a 
through and through gunshot wound to his right shoulder, with 
a compound comminuted fracture of the coracoid process of the 
right scapula.  As of the time of a VA orthopedic examination 
in January 1998, he complained of both stiffness and a 
limitation of movement of his right shoulder, which had been 
becoming progressively worse, interfering with his daily 
activities.  He was experiencing problems with his right 
shoulder such that he was finding it difficult to put on his 
clothes.  A physical examination of the right shoulder 
conducted at that time showed a limitation of both supination 
and pronation, as well as an inability to completely abduct 
the shoulder.  All movements of the right shoulder were 
accompanied by stiffness and pain.  

On VA muscle examination, likewise conducted in January 1998, 
there was once again noted the presence of pain and stiffness 
in the veteran's right shoulder.  According to the veteran, 
this problem had increased over the course of the past 
several years, necessitating his early retirement from his 
job as a bus driver.  A description of the veteran's previous 
and current activity appeared to indicate that his medical 
disability had definitely increased as a result of post-
traumatic degenerative joint disease of the right shoulder.  
In the opinion of the examiner, the veteran's right shoulder 
disability had increased from 30 to 60 percent of normal 
activity.  

The 30 percent evaluation currently in effect contemplates 
the presence of moderately severe impairment of Muscle Groups 
I and/or II, that is, the extrinsic muscles of the shoulder 
girdle.  In order to warrant an increase to a 40 percent 
evaluation, severe impairment of either or both of those 
muscle groups must be demonstrated.  38 C.F.R. Part 4, Codes 
5301, 5302 (2002).  A 40 percent evaluation would likewise be 
in order were there to be a limitation of arm motion to 
25 degrees from the veteran's side, or the presence of 
ankylosis of the scapulohumeral articulation.  38 C.F.R. Part 
4, Codes 5200, 5201 (2002).  

The Board acknowledges that, as of the time of a recent VA 
orthopedic examination in October 2000, the veteran displayed 
essentially normal range of motion of his right shoulder.  
However, that same examination was significant for continued 
complaints of pain in conjunction with difficulty reaching 
above shoulder level.  The Board notes that it is the intent 
of the Schedule for Rating Disabilities (Part 4) to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. § 4.59 (2002).  Even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, additional compensation may be warranted.  
38 C.F.R. § 4.40 (2002).  In the case at hand, it is clear 
that, while in service, the veteran sustained a severe injury 
to his right shoulder.  While of late, the veteran has been 
shown to exhibit only a minor limitation of motion of his 
right shoulder, he has experienced continuing, and 
increasing, pain and stiffness related to his in-service 
injury.  Based on such findings, and with the resolution of 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the overall symptomatology attributable to the 
veteran's service-connected right shoulder disability is 
severe in nature, and that a 40 percent evaluation is, 
therefore, in order.  38 C.F.R. § 4.71a and Part 4, Codes 
5301, 5302 (2002).  An evaluation in excess of 40 percent is 
not in order, inasmuch as the veteran does not currently 
exhibit a limitation of right arm motion or ankylosis 
sufficient to warrant such an evaluation.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Finally, turning to the issue of restoration of a separate 
10 percent evaluation for osteoarthritic changes of the 
veteran's right shoulder, the Board notes that, in a rating 
decision of October 1981, the RO granted a separate 
10 percent evaluation for osteoarthritic degenerative pain in 
the veteran's right shoulder.  At the time of that decision, 
it was noted that the veteran had complained of occasional 
pain in his right shoulder, mostly on exertion, as well as 
some limitation of motion of the right shoulder joint.  Also 
noted were problems with pain and numbness radiating from the 
veteran's right shoulder.  Significantly, at the time of the 
rating decision awarding service connection (and a separate 
10 percent evaluation) for osteoarthritic changes of the 
right shoulder, service connection was already in effect for 
the residuals of a gunshot wound to the right shoulder, with 
injury to Muscle Groups I and II, the wound which was, in 
fact, responsible for the veteran's subsequently-developing 
arthritis.  

In a rating decision of April 1998, the RO proposed to reduce 
the combined evaluation for the veteran's service-connected 
right shoulder disability, in effect terminating the separate 
10 percent evaluation for osteoarthritis of the right 
shoulder, and associating that disability with the veteran's 
service-connected residuals of a gunshot wound, with injury 
to Muscle Groups I and II.  Such a reduction was proposed on 
the basis of clear and unmistakable error in the October 1981 
rating decision which assigned a separate 10 percent 
evaluation for osteoarthritis of the right shoulder.  In 
pertinent part, the RO concluded that the symptomatology and 
functional limitations attributable to the veteran's 
osteoarthritis of the right shoulder must be considered in 
the evaluation of the service-connected residuals of a 
gunshot wound to that shoulder, inasmuch as they constituted 
a single disability with a common etiology affecting the same 
body part, and could therefore not afford a basis for a 
separate evaluation.  38 C.F.R. Part 4, Code 4.14 (2002).  

Based on a review of the entire evidence of record, the Board 
is of the opinion that the RO's action was correct, and that 
a separate 10 percent evaluation for osteoarthritis of the 
veteran's right shoulder is not warranted.  In effect, to 
award a separate 10 percent evaluation for arthritis of the 
right shoulder would amount to providing additional 
compensation for a condition which did not produce any 
separate, discrete functional limitation over and above that 
already contemplated by the previous 30 percent, and now 40 
percent, evaluation in effect for the veteran's service-
connected residuals of a gunshot wound to the right shoulder.  
Accordingly, the restoration of a separate 10 percent 
evaluation for osteoarthritis of the right shoulder is not 
warranted. 




ORDER

A 40 percent evaluation, but no more, for the residuals of a 
gunshot wound to the right shoulder, with injury to Muscle 
Groups I and II, and degenerative changes, is granted, 
subject to those regulations governing the payment of 
monetary benefits.

The restoration of a separate 10 percent evaluation for 
osteoarthritic changes of the right shoulder is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected post-traumatic 
stress disorder.

In that regard, in August 2003, there were received by the 
Board VA outpatient psychiatric treatment records covering 
the period from October 2002 to May 2003.  These records were 
not formerly a part of the veteran's claims folder, and have 
not yet been considered by the RO in the adjudication of the 
veteran's claim for an increased evaluation.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers 
from whom he received treatment for PTSD.  
The RO should specifically consider the 
aforementioned VA outpatient psychiatric 
treatment records covering the period 
from October 2002 to May 2003, as well as 
any more recent pertinent VA or other 
inpatient or outpatient treatment records 
dated subsequent to that time.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran (and his representative) should 
be informed of this problem.

3.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
attempt to differentiate symptomatology 
attributable to the veteran's service-
connected post-traumatic stress disorder 
from that more properly attributed to 
nonservice-connected schizophrenia.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should indicate whether the 
manifestations more closely resemble :

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


